COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-277-CV
 
ADAM
B. SMITH, D.O.                                                         APPELLANT
 
                                                   V.
 
ROBERT
BROGAN AND LYNN BROGAN                                    APPELLEES
                                                                                                        
                                               ----------
            FROM
THE 141ST DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App. P. 43.4.
 
PER CURIAM
PANEL A:  MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 




DELIVERED:  November 21, 2007




[1]See Tex. R. App. P. 47.4.